Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed August 5, 2022 have been received and reviewed. Claims 1, 4, 14, 15 and 17-28 are now pending in this application.
	Claims 1, 22, 23, 25 and 27 are independent claims. 	Note that compounds, corresponding compositions, a method of use and a process of making that are of the same scope are considered to form a single inventive concept under PCT Rule 13.1, 37 CFR 1.475(d). The compounds embraced by claims 22, 23, 25 and 27 are not so linked as to form a single inventive concept. The search was conducted on the basis of formula (I) according to claim 1 of the claim set filed 09/10/2020. 
Claim Rejections - 35 USC § 112
Claims 1, 4, 14, 15 and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The phrase “including enantiomers, diastereomers…” has still not been presented in proper Markush. Language which requires that the claims are presented using alternative and singular language. Thus, the phrase, such as, “an enantiomer, diastereomer tautomer or a pharmaceutically acceptable salt thereof,” is suggested.
ii) The nature of the “complexes” of the compound of formula (I) is not known. One skilled in the art cannot say what the complexes look like. Deletion is suggested. 
iii) In claims 14, 17, 25 and 27, the phrase “pharmaceutically acceptable forms thereof” renders the claims indefinite. Are “salts” intended or are “pharmaceutical compositions” intended? Appropriate correction is required.
iv) In claim 15, the excipient should properly be written as a “pharmaceutically acceptable excipient.” Appropriate correction is required. See also claims 26 and 28.

Claims 18-21 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating chronic myeloid leukemia, does not reasonably provide enablement for treating cancers generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
 The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. Applicants arguments have been fully considered. Applicants rely on the testing done and results shown in pages 48-49 and Figures 1-5. 
Applicants have not demonstrated nor have they alleged there is any correlation between the in vitro assays they disclose and clinical efficacy against treating cancers generally. Case law is clear on this point.  In an unpredictable art, such as cancer therapy, in vitro assays may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.
The scope of uses embraced by these claims are not remotely enabled based solely on instant compounds activity against CML.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (WO 2014/207213). The reference teaches the compounds depicted below.
RN   943077-24-5  CAPLUS
CN   Acetamide, N-(3-chlorophenyl)-2-[(8-cyano-2,3-dihydro-1,4-dioxino[2,3-
     g]quinolin-7-yl)thio]-  (CA INDEX NAME)

    PNG
    media_image1.png
    195
    500
    media_image1.png
    Greyscale

RN   1643594-66-4  CAPLUS
CN   Acetamide, 2-[(8-cyano-2,3-dihydro-1,4-dioxino[2,3-g]quinolin-7-
     yl)thio]-N-(2,3-dichlorophenyl)-  (CA INDEX NAME)

    PNG
    media_image2.png
    231
    470
    media_image2.png
    Greyscale
. 
	This rejection is the same as given in the previous office action ad is incorporated herein fully by reference. The claim differs by the location of the halogen at instant R3, R4 or R6. That is, instant claim 22 differs by having ring position isomers of the prior art compounds. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (US 20150140071). The reference teaches a generic group of compounds which embraces applicants’ claimed compounds. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. The closest prior art compounds are disclosed in pages 8-9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 27, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624